             Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 IDENITY SECURITY LLC,                              Civil Action No. 6:21-CV-460
            Plaintiff,
 v.                                                 Jury Trial Demanded

 APPLE, INC.
                Defendant.

                     PLAINTIFF’S ORIGINAL COMPLAINT FOR
                    PATENT INFRINGEMENT AND JURY DEMAND

       Plaintiff Identity Security LLC (“Identity Security” or “Plaintiff”) files this Original

Complaint for Patent Infringement and Jury Demand against Defendant Apple, Inc. (“Apple” or

“Defendant”), alleging as follows:

                                           The Parties

       1.      Plaintiff Identity Security LLC is a Texas limited liability company having its

principal place of business at 1310 Welch Street, Unit A, Houston, Texas 77006.

       2.      Identity Security is the owner of U.S. Patent No. 7,493,497, U.S. Patent No.

8,020,008, U.S. Patent No. 8,489,895, and U.S. Patent No. 9,507,948 (collectively, the “Patents-

in-Suit”).

       3.      Defendant Apple Inc. is a California corporation with a principal place of business

at One Apple Park Way, Cupertino, California 95014. Apple can be served through its registered

agent, CT Corporation System, 818 W. Seventh Street, Suite 930, Los Angeles, California, 90017.

       4.      Apple is registered to do business in Texas and has regular and established places

of business in this District, including at 3121 Palm Way, Austin, Texas, 2901 S. Capital of Texas

Hwy., Austin, Texas,12535 Riata Vista Circle, Austin, Texas, and 5501 West Parmer Lane, Austin,

Texas. Apple employs thousands of people at these locations in Texas. Upon information and



                                                1
             Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 2 of 15




belief, work done at these Apple locations in Texas includes work related to device security and

Apple’s Secure Enclave.

       5.      Apple has placed or contributed to placing infringing products, including iPhones,

iPads, Apple Watches, and MacBook computers, into the stream of commerce via an established

distribution channel knowing or understanding that such products would be sold and used in the

United States, including in the Western District of Texas.

       6.      On information and belief, Apple also has derived substantial revenues from

infringing acts in the Western District of Texas, including from the sale and use of infringing

products, including iPhones, iPads, Apple Watches, and MacBook computers.

                                       Jurisdiction and Venue

       7.      This is an action for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code. This Court has subject matter jurisdiction under 28

U.S.C. §§ 1331 and 1338(a).

       8.      This Court has specific personal jurisdiction over Apple because Apple conducts

business in the State of Texas and in this District. Plaintiff’s causes of action arise from Apple’s

contacts with and activities in the State of Texas and in this District. Upon information and belief,

Apple has committed acts of infringement within the State of Texas and within this District by

directly and/or indirectly making, using, selling, offering to sell, or importing products that infringe

one or more claims of the Patents-in-Suit.

       9.      Defendant has committed acts within this District giving rise to this action and has

established sufficient minimum contacts with the State of Texas such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.




                                                   2
             Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 3 of 15




       10.     Venue is proper in this District under 28 U.S.C. § 1391(b), (c), and 1400(d) because

(1) Defendant has done and continues to do business in this District, (2) Defendant has a regular

and established place of business in this District, and (3) Defendant has committed and continues

to commit acts of patent infringement in this District by using, selling, offering to sell, or importing

products that infringe one or more claims of the Patents-in-Suit. In particular, Apple maintains

regular and established places of business in this District, including, at 3121 Palm Way, Austin,

Texas, 2901 S. Capital of Texas Hwy., Austin, Texas, 12535 Riata Vista Circle, Austin, Texas,

and 5501 West Parmer Lane, Austin, Texas. Apples carries out its business from these physical

locations.

                                         The Patents-in-Suit

       11.     Identity Security is the owner of U.S. Patent No. 7,493,497 (“the ’497 Patent”)

titled “Digital Identity Device,” a true and correct copy of which is attached as Exhibit 1. The U.S.

Patent and Trademark Office duly issued the ’497 Patent on February 17, 2009. The ’497 Patent

is valid and enforceable.

       12.     Identity Security is the owner of U.S. Patent No. 8,020,008 (“the ’008 Patent”),

titled “Microprocessor Identity Device,” a true and correct copy of which is attached as Exhibit 2.

The U.S. Patent and Trademark Office duly issued the ’008 Patent on September 13, 2011. The

’008 Patent is valid and enforceable.

       13.     Identity Security is the owner of U.S. Patent No. 8,489,895 (“the ’895 Patent”),

titled “Microprocessor Identity Device,” a true and correct copy of which is attached as Exhibit 3.

The U.S. Patent and Trademark Office duly issued the ’895 Patent on July 16, 2013. The ’895

Patent is valid and enforceable.




                                                   3
             Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 4 of 15




       14.     Identity Security is the owner of U.S. Patent No. 9,507,948 (“the ’948 Patent”),

titled “Digital Identity Device,” a true and correct copy of which is attached as Exhibit 4. The U.S.

Patent and Trademark Office duly issued the ’948 Patent on November 29, 2016. The ’948 Patent

is valid and enforceable.

                                             Background

       15.     The claims of the Patents-in-Suit disclose a novel and unconventional means of

improving the privacy and security of digital information on a digital device using a unique

microprocessor identity device, which is used to create a unique digital identity for the user. The

combination of the unique microprocessor identity and digital identity for the user can be used to

secure communications between parties and grant various levels of permission, as well as

authenticate the identity of the users. See, e.g., Exhibit 1 at 1:13-17.

       16.     Claim 1 of the ’497 Patent is representative. Claim 1 states:

   1. A digital identity device, comprising:

       a microprocessor comprising a microprocessor identity that uniquely identifies the
       microprocessor, wherein the microprocessor comprises an on-die Programmable Read-
       Only Memory (PROM) and the microprocessor identity is etched into the PROM;

       digital identity data, wherein the digital identity data identifies an owner of the digital
       identity device, wherein the digital identity data comprises a name of the owner;

       a memory configured to store at least the digital identity data, wherein the microprocessor
       identity is an alpha-numeric value, and

       wherein the digital identity data is bound to the microprocessor identity by encrypting the
       digital identity data using an algorithm that uses the microprocessor identity.

       Under claim 1 of the ’497 Patent, the microprocessor is uniquely identified using an alpha-

numeric value that is etched, or programmed, into a programmable read-only memory or PROM.

Further, the digital identity data corresponding to the user or owner is encrypted using an algorithm

that uses the unique microprocessor identity. In other words, the unique microprocessor identity

                                                   4
                 Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 5 of 15




can be used as a cipher to protect the owner’s identity and authenticate the user, thereby permitting

authorized used of the device.

          17.      Claim 1 of the ’008 Patent states:

          1. A microprocessor identity device, comprising:

                a microprocessor;

                microprocessor identity information that uniquely identifies the microprocessor
                identity device

                digital identity data that identifies an owner of the microprocessor identity device;
                and

                and a memory operatively connected to the microprocessor and configured to store
                the digital identity data and the microprocessor identity information,

                wherein the digital identity data is bound to the microprocessor identity device by
                encoding, using the microprocessor, the digital identity data using an algorithm that
                uses the microprocessor identity information.

Claim 5 of the ’895 states:

          5. A microprocessor identity device, comprising:

                a microprocessor;

                microprocessor identity information that uniquely identifies the microprocessor
                identity device;

                and digital identity data that identifies an owner of the microprocessor identity
                device, the digital identity data being bound to the microprocessor identity device,
                wherein the digital identity data includes a password provided by the owner, and
                wherein the digital identity data is bound to the microprocessor identity device using
                an encryption algorithm and the microprocessor identity information.

Claim 1 of the ’948 patent discloses a similar invention tied to biometric information. The claim

states:

          1. A digital identity device comprising:

                a microprocessor, wherein microprocessor identity information uniquely identifies the
                microprocessor;

                                                      5
               Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 6 of 15




              digital identity data that identifies an owner of the digital identity device,

              wherein the digital identity data is bound to the microprocessor by encrypting, using
              the microprocessor, the digital identity data using an algorithm that uses the
              microprocessor identity information,

              wherein the microprocessor reads the digital identity data,

              wherein the digital identity data comprises an owner's biometric information, and

              wherein the owner's biometric information comprises a fingerprint.

        18.       Uniquely identifying the microprocessor and then creating a unique digital identity

wherein the digital identity is bound to the microprocessor using encryption, among other aspects

of the invention, provides a novel approach to securing digital transactions. The microprocessor

identity is unique to that device and distinguishes that device from others like it in the world. See,

e.g., Ex. 1 at 3: 63-65.

        19.       Apple infringes at least claim 1 of the ’497 Patent, claim 1 of the ’008 Patent, claim

5 of the ’895 Patent, and claim 1 of the ’948 Patent by making, using, selling, offering for sale,

and/or importing into the United States products that incorporate Apple’s Secure Enclave.

Attached as Exhibits 5-8 are claim charts showing infringement by Apple’s Secure Enclave

processor of at least one claim from each of the Patents-in-Suit.

        20.       “The Secure Enclave is a system on chip (SoC) that is included on all recent iPhone,

iPad, Apple Watch, Apple TV and HomePod devices, and on a Mac with Apple silicon as well as those

with the Apple T2 Security Chip. … The Secure Enclave also provides the foundation for the secure

generation and storage of the keys necessary for encrypting data at rest, and it protects and evaluates the

biometric data for Touch ID and Face ID.” See https://support.apple.com/guide/security/hardware-

security-overview-secf020d1074/1/web/1. Apple describes the Secure Enclave as “a hardware-based

key manager that’s isolated from the main processor to provide an extra layer of security.” See

                                                     6
                  Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 7 of 15




https://developer.apple.com/documentation/security/certificate_key_and_trust_services/keys/storing_k

eys_in_the_secure_enclave. Apple described the benefits of using the Secure Enclave to developers:

“When you store a private key in the Secure Enclave, you never actually handle the key, making it

difficult for the key to become compromised. Instead, you instruct the Secure Enclave to create the key,

securely store it, and perform operations with it. You receive only the output of these operations, such as

encrypted data or a cryptographic signature verification outcome.” Id.

        21.        The Secure Enclave was introduced as part of the Apple A7 processor in the iPhone 5S

in September 2013. Since then, several Apple Products have used the Secure Enclave, namely:

              •    iPhone 5S and later

              •    iPad Air or later

              •    MacBook Pro computers with TouchBar that contain the Apple T1 Chip

              •    Intel-based Mac computers that contain the Apple T2 Security Chip

              •    Mac computers with Apple silicon

              •    Apple TV HD or later

              •    Apple Watch Series 1 or later

              •    HomePod and HomePod mini

(“the     Infringing         Products”).     https://support.apple.com/guide/security/secure-enclave-

sec59b0b31ff/web. Apple leverages the Secure Enclave in several applications and features. For

example, the Secure Enclave plays a role in managing the authentication process and enabling

payment transaction to proceed in Apple Pay. https://support.apple.com/guide/security/apple-pay-

component-security-sec2561eb018/1/web/1. With Apple’s Touch ID security:

        When the fingerprint sensor detects the touch of a finger, it triggers the advanced
        imaging array to scan the finger and sends the scan to the Secure Enclave.
        Communication between the processor and the Touch ID sensor takes place over a
        serial peripheral interface bus. The processor forwards the data to the Secure

                                                      7
              Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 8 of 15




        Enclave but can’t read it. It’s encrypted and authenticated with a session key that’s
        negotiated using a shared key provisioned for each Touch ID sensor and its
        corresponding Secure Enclave at the factory.

https://support.apple.com/guide/security/touch-id-and-face-id-security-sec067eb0c9e/1/web/1.

        22.     Similarly, Face ID data is sent to the Secure Enclave. “A portion of the Secure Neural

Engine—protected within the Secure Enclave—transforms this data into a mathematical representation

and compares that representation to the enrolled facial data.” Id.

        23.     Security of computers and mobile devices is paramount. As mobile devices and

computers (including smart watches and tablets) have come to dominate our daily lives, the need

to keep them secure becomes ever more critical. “Mobile security involves protecting portable

devices such as laptops, tablets, smart watches, and phones against cyber threats. Today, the need

for protection is more critical because we store a lot of sensitive data on these devices. Studies

show that mobile banking is one of the top three most used apps by Americans. The case is similar

in other countries especially in the developing and emerging markets. Most individuals and small

businesses also use their smartphones and laptops to login into their emails and social media pages.

With each day that passes, we are adding some data to our digital footprints through our mobile

devices,      making         it     easy       for       hackers     to     target      us.”      See

https://www.whatmobile.net/Opinion/article/mobile-security-important.

        24.     As another reporter put it, “Having a mobile phone has become a large part of our

everyday life. Many underestimate the value a phone truly holds when it comes to the information

it stores. Your phone has your entire life on it.” https://blog.rsisecurity.com/importance-of-mobile-

security/. This is not an exaggeration. In addition to email and social media accounts, mobile

phones and computers contain sensitive personal and financial information as well as applications

that permit users to access their bank accounts, credit card accounts, and mobile payment options.

That data must be protected.
                                                     8
                Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 9 of 15




          25.    The claimed invention makes it more difficult for hackers to obtain sensitive

information by, among other benefits, providing protection that is linked to the device’s hardware,

e.g., the processor, which is given its own unique identifier. From there, the unique identifier can

be used as a key against which other identifiers can be checked, encrypted, or otherwise protected.

                       Count One: Infringement of U.S. Patent No. 7,493,497

          26.    Plaintiff restates and incorporates by reference the allegations made in the

preceding paragraphs as though fully set forth herein.

          27.    Apple has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least claim 1 of the ’497 Patent by making, using, selling, and/or offering for sale

the Infringing Products in the United States, in violation of 35 U.S.C. § 271(a). Likewise,

Defendant Apple has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least claim 1 of the ’497 Patent by importing the Infringing Products into the United

States.

          28.    An example of Apple’s infringement by the Secure Enclave is found in Exhibit 5

to this Complaint. By way of example, the digital identity devices, i.e., the Infringing Products,

each comprise a microprocessor, the Secure Enclave, comprising a microprocessor identity that

uniquely identifies the microprocessor, wherein the microprocessor comprises an on-die

Programmable Read-Only Memory (PROM) and the microprocessor identity is etched into the

PROM. The Secure Enclave is a coprocessor and is provisioned during fabrication with its own

unique ID, which is an AES-256 bit key, i.e., an alpha-numeric value, fused to the coprocessor.

The Infringing Products also each comprise digital identity data in the form of passcode, Touch

ID, or Face ID data. Such data identify the owner of the device, including the name of the owner,

which can be the name of an individual, the name of a company or organization, or other



                                                   9
             Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 10 of 15




identifying data. The digital identity data is stored in memory in or only available to the Secure

Enclave and is bound to the Secure Enclave’s unique ID by encrypting the data with a key

entangled with the unique ID. The foregoing description is based on publicly available information

and a reasonable investigation of the structure and operation of the Infringing Products. Plaintiff

reserves the right to modify this description, including, for example, on the basis of information

about the Infringing Products that it obtains during discovery.

       29.     Apple has had knowledge of the ’497 Patent at least as of the date of this Complaint.

       30.     Apple’s direct infringement has damaged and continues to damage Plaintiff in an

amount yet to be determined, but at no less than a reasonable royalty.

                     Count Two: Infringement of U.S. Patent No. 8,020,008

       31.     Plaintiff restates and incorporates by reference the allegations made in the

preceding paragraphs as though fully set forth herein.

       32.     Apple has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least claims 1, 2, 4, 6, and 7 of the ’008 Patent by making, using, selling, and/or

offering for sale the Infringing Products in the United States, in violation of 35 U.S.C. § 271(a).

Likewise, Defendant Apple has infringed, and is continuing to infringe, literally or under the

doctrine of equivalents, at least claims 1, 2, 4, 6, and 7 of the ’008 Patent by importing the

Infringing Products into the United States.

       33.     An example of Apple’s infringement by the Secure Enclave is found in Exhibit 6

to this Complaint. By way of example, the Infringing Products contain a microprocessor identity

device, the Secure Enclave, that comprise a microprocessor wherein microprocessor identity

information uniquely identifies the microprocessor identity device. The Secure Enclave is a

coprocessor and is provisioned during fabrication with its own unique ID, which is an AES-256



                                                10
             Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 11 of 15




bit key, i.e., an alpha-numeric value. The Infringing Products also each comprise digital identity

data in the form of passcode, Touch ID, or Face ID data that identify the owner of the device,

including the name of the owner, which can be the name of an individual, the name of a company

or organization, or other identifying data. The Secure Enclave also includes a memory operatively

connected to the microprocessor that stores the digital identity data and the microprocessor identity

information, wherein the digital identity data are bound to the microprocessor identity device by

encoding, using the microprocessor, the digital identity data using an algorithm that uses the

microprocessor identity information. The digital identity data are bound to the Secure Enclave’s

unique ID by encrypting the data with a key entangled with the unique ID. The foregoing

description is based on publicly available information and a reasonable investigation of the

structure and operation of the Infringing Products. Plaintiff reserves the right to modify this

description, including, for example, on the basis of information about the Infringing Products that

it obtains during discovery.

       34.     Apple has had knowledge of the ’008 Patent at least as of the date of this Complaint.

       35.     Apple’s direct infringement has damaged and continues to damage Plaintiff in an

amount yet to be determined, but at no less than a reasonable royalty.

                     Count Three: Infringement of U.S. Patent No. 8,489,895

       36.     Plaintiff restates and incorporates by reference the allegations made in the

preceding paragraphs as though fully set forth herein.

       37.     Apple has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least claim 5 of the ’895 Patent by making, using, selling, and/or offering for sale

the Infringing Products in the United States, in violation of 35 U.S.C. § 271(a). Likewise,

Defendant Apple has infringed, and is continuing to infringe, literally or under the doctrine of



                                                 11
                Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 12 of 15




equivalents, at least claim 1 of the ’895 Patent by importing the Infringing Products into the United

States.

          38.     An example of Apple’s infringement by the Secure Enclave is found in Exhibit 7

to this Complaint. By way of example, the Infringing Products contain a microprocessor identity

device, the Secure Enclave, that comprise a microprocessor wherein microprocessor identity

information uniquely identifies the microprocessor identity device. The Secure Enclave is a

coprocessor and is provisioned during fabrication with its own unique ID, which is an AES-256

bit key, i.e., an alpha-numeric value. The Infringing Products also each comprise digital identity

data in the form of passcode, Touch ID, or Face ID data that identify the owner of the device,

including the name of the owner, which can be the name of an individual, the name of a company

or organization, or other identifying data. The passcode, Touch ID, and Face ID can be viewed as

passwords provided by the owner. The Secure Enclave also includes a memory operatively

connected to the microprocessor that stores the digital identity data and the microprocessor identity

information, wherein the digital identity data is bound to the microprocessor identity device by

encoding, using the microprocessor, the digital identity data using an algorithm that uses the

microprocessor identity information. The foregoing description is based on publicly available

information and a reasonable investigation of the structure and operation of the Infringing

Products. Plaintiff reserves the right to modify this description, including, for example, on the basis

of information about the Infringing Products that it obtains during discovery.

          39.     Apple has had knowledge of the ’895 Patent at least as of the date of this Complaint.

          40.     Apple’s direct infringement has damaged and continues to damage Plaintiff in an

amount yet to be determined, but at no less than a reasonable royalty.




                                                   12
                Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 13 of 15




                        Count Four: Infringement of U.S. Patent No. 9,507,948

          41.     Plaintiff restates and incorporates by reference the allegations made in the

preceding paragraphs as though fully set forth herein.

          42.     Apple has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least claim 1 of the ’948 Patent by making, using, selling, and/or offering for sale

the Infringing Products in the United States, in violation of 35 U.S.C. § 271(a). Likewise,

Defendant Apple has infringed, and is continuing to infringe, literally or under the doctrine of

equivalents, at least claim 1 of the ’948 Patent by importing the Infringing Products into the United

States.

          43.     An example of Apple’s infringement by the Secure Enclave is found in Exhibit 8

to this Complaint. By way of example, the digital identity devices, i.e., the Infringing Products,

each comprise a microprocessor, the Secure Enclave, wherein microprocessor identity information

uniquely identifies the microprocessor. The Secure Enclave is a coprocessor and is provisioned

during fabrication with its own unique ID, which is an AES-256 bit key, i.e., an alpha-numeric

value. The Infringing Products also each comprise digital identity data in the form of Touch ID

data that identify the owner of the device, including the name of the owner, which can be the name

of an individual, the name of a company or organization, or other identifying data. The digital

identity data is bound to the Secure Enclave’s unique ID by encrypting the data with a key

entangled with the unique ID. The Secure Enclave reads the digital identity data, which comprises

biometric information, i.e., fingerprint data. The foregoing description is based on publicly

available information and a reasonable investigation of the structure and operation of the Infringing

Products. Plaintiff reserves the right to modify this description, including, for example, on the basis

of information about the Infringing Products that it obtains during discovery.



                                                   13
             Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 14 of 15




       44.     Apple has had knowledge of the ’948 Patent at least as of the date of this Complaint.

       45.     Apple’s direct infringement has damaged and continues to damage Plaintiff in an

amount yet to be determined, but at no less than a reasonable royalty.

                                           Jury Demand

       46.     Plaintiff demands a jury trial for all issues deemed to be triable by jury.

                                         Prayer for Relief

       Based on the foregoing, Plaintiff respectfully requests that this Court grant the relief set

forth below:

       a.      A judgment that Defendant Apple has directly infringed, either literally or under

the doctrine of equivalents, and continues to directly infringe, one or more claims of the ’497

Patent, the ’008 Patent, the ’895 Patent, and the ’948 Patent;

       b.      A judgment and order requiring Defendant Apple to pay Plaintiff damages under

35 U.S.C. § 284, and supplemental damages for any continuing post-verdict infringement through

entry of the final judgment with an accounting as needed;

       c.      A judgment and order requiring Defendant Apple to pay Plaintiff pre-judgment and

post-judgment interest on the damages awarded;

       d.      A judgment and order awarding a compulsory ongoing royalty;

       e.      A judgment granting a preliminary and permanent injunction that restrains and

enjoins Defendant Apple, its officers, directors, employees, agents, servants, parents, subsidiaries,

successors, assigns, and all those in privity, concert or participation with them from infringing the

Patents-in-Suit.

       f.      Such other and further relief as the Court deems just and equitable.




                                                 14
          Case 6:21-cv-00460 Document 1 Filed 05/03/21 Page 15 of 15




Dated: May 3, 2021                         Respectfully submitted,

                                           SUSMAN GODFREY LLP



                                           _____/s/ John P. Lahad ________________
                                           John P. Lahad
                                           jlahad@susmangodfrey.com
                                           Texas Bar No. 24068095
                                           Brian D. Melton
                                           bmelton@susmangodfrey.com
                                           Texas Bar No. 24010620
                                           Matt Wood
                                           mwood@susmangodfrey.com
                                           Texas Bar No. 24110548
                                           1000 Louisiana Street, Suite 5100
                                           Houston, Texas 77002
                                           Tel: (713) 651-9366
                                           Fax: (713) 654-6666

                                           Attorneys for Plaintiff Identity Security LLC




                                      15
